Exhibit 10.1

Radian Group Inc. Pension Plan

Amended and Restated Effective January 1, 1997

Amendment No. 5

WHEREAS, Radian Group Inc. (the “Company”) maintains the Radian Group Inc.
Pension Plan (the “Plan”) amended and restated in its entirety effective
January 1, 1997 for the benefit of its eligible employees and the eligible
employees of the Participating Employers; and

WHEREAS, the Company, pursuant to the provisions of Sections 15.1 and 15.2 of
the Plan, has the ability to amend and terminate the Plan by action of its Board
of Directors; and

WHEREAS, the Company desires to terminate the Plan effective June 1, 2007 and to
make certain amendments in connection with this termination.

NOW, THEREFORE, the Plan is hereby amended, effective June 1, 2007, except as
otherwise specified below, in the following respects:

 

1. Article XV shall be amended by adding a new Section 15.6 entitled “Plan
Termination” at the end thereof to read as follows:

 

  “15.6 Plan Termination. The Plan is terminated effective June 1, 2007.”

 

2. Article VI shall be amended by adding a new Section 6.8 entitled “Special
Distribution Options” at the end thereof to read as follows:

 

  “6.8 Special Distribution Options.

 

  (a) Immediate Lump Sum - Notwithstanding any provision in the Plan to the
contrary, Participants who are Employees of the Company, a Participating
Employer or any Affiliate at any time between December 31, 2006 and June 1, 2007
shall be eligible to elect, in lieu of any other available form of benefit and
only in connection with the Plan termination, to receive an immediate single
lump sum payment. Such election shall be made at the time and in the manner
prescribed by the Plan Administrator. Additionally, such election shall be made
in accordance with the requirements of this Article VI and any additional
procedures established by the Plan Administrator in connection with the
termination of the Plan. In the absence of an election within the applicable
election period, the Participant shall be deemed to have elected to defer
payment commencement until a later date (if allowed). The single lump sum
payment option described in this paragraph must be elected when initially
offered. This option will not be available after annuity contracts are purchased
in connection with the termination of the Plan.

 

      

The lump sum payment under this Section shall be equal to the present value of
the benefit, using the Actuarial Equivalent



--------------------------------------------------------------------------------

 

assumptions applicable for lump sum payments, that the Participant could have
received under Section 5.2; provided, however, the actuarial reduction factors
for early payment under Section 5.2 shall be applicable after the Participant’s
Early Retirement Date which shall be determined as if the Participant continued
employment until reaching his Early Retirement Date.

 

  (b) Immediate Annuity – Notwithstanding any provision in the Plan to the
contrary, Participants who are Employees of the Company, a Participating
Employer or any Affiliate at any time between December 31, 2006 and June 1, 2007
shall be eligible to elect, in lieu of any other available form of benefit and
only in connection with the Plan termination, to receive an immediate annuity
payment (in any of the available forms under Sections 6.3 and 6.4). Such
election shall be made at the time and in the manner prescribed by the Plan
Administrator. Additionally, such election shall be made in accordance with the
requirements of this Article VI and any additional procedures established by the
Plan Administrator in connection with the termination of the Plan. In the
absence of an election within the applicable election period, the Participant
shall be deemed to have elected to defer payment commencement until a later date
(if allowed). The immediate annuity payment option described in this paragraph
must be elected when initially offered. This option will not be available after
annuity contracts are purchased in connection with the termination of the Plan.

 

       The immediate annuity payable under this Section shall be the Actuarial
Equivalent of the lump sum payment described above in Section 6.8(a).

Any election under this Section 6.8 shall remain subject to any notice and
consent requirements in accordance with applicable law and the Plan document.”

 

3. Effective as of the date of adoption of this Amendment No. 5, the fifth
paragraph of Section 15.1 shall be amended to read as follows:

“Notwithstanding the foregoing, the Executive Vice President – Human Resources,
any other executive officer of the Company or a committee delegated by the Plan
Administrator (by a majority of its members), may adopt any Plan amendments that
(a) are designed to implement contractual commitments by the Company,
(b) reflect changes approved in substance by the Board, or (c) make changes not
involving material cost increases for purposes of legal compliance, clarity,
administrative convenience or otherwise. No further administrative action shall
be required for such amendment to be effective (except to the extent otherwise
required by resolution of the Board).”

 

4. Section 15.2 shall be amended by adding a new paragraph after the existing
third paragraph to read as follows:



--------------------------------------------------------------------------------

“Notwithstanding any provision in the Plan to the contrary, Participants who are
Employees of the Company, a Participating Employer or any Affiliate at any time
between December 31, 2006 and June 1, 2007 shall be fully vested in their
Accrued Benefit.”

WITNESS WHEREOF, Radian Group Inc. has caused this Amendment No. 5 to be
executed by its duly authorized party this 5th day of February, 2007.

 

Radian Group Inc.

By:

 

/s/ Robert E. Croner

Title:

  Executive Vice President, Human Resources